                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    EASTERN DIVISION

CABLE THOMAS PARKS                                                                   PLAINTIFF

v.                                   2:19-cv-00008-JM-JJV

RICKY THORN, Deputy,
Monroe County Sheriff’s Department; et al.                                       DEFENDANTS


                                             ORDER

       The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed. After careful review, the Partial

Recommendation is approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff may PROCEED with his excessive force, sexual harassment, conditions

of confinement, and inadequate medical care claims against Defendants Thorn and Elkins in their

individual capacities only.

       2.      All other claims are DISMISSED WITHOUT PREJUDICE for failure to state a

claim upon which relief may be granted.

       3.      It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       Dated this 22nd day of March, 2019.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
